DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figures 1-6, and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 10, step 1006 should be CABAC, not CABAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Currently, the claims are not directed to unequal weight or planar prediction.
The disclosure is objected to because of the following informalities: 
“can applied” should be “can be applied”; ¶[0061].  
“prediction filtering” should be “prediction, filtering”; ¶[00061].
“by way on non-limiting” should be “by way of non-limiting”; ¶[00061].
“can applied” should be “can be applied”; ¶[0101].  
“prediction filtering” should be “prediction, filtering”; ¶[0101].
“by way on non-limiting” should be “by way of non-limiting”; ¶[00101].
“quadtree notes” should be “quadtree nodes”; ¶[00106].
“quadtree note” should be “quadtree node”; ¶[00107].
“quadtree notes” should be “quadtree nodes”; ¶[00107].
“leaf notes” should be “leaf nodes”; ¶[00108].
“other know” should be “other known”; ¶[00121].
Appropriate correction is required.

Claim Objections
Claims 1-16 are objected to because of the following informalities: the Examiner has noted the lettering (a)-(i) in claim 1. Reference characters correlate to elements recited in the detailed description of the drawings and are used in conjunction with the recitation of the same element or group of elements in the claims. Reference characters (a)-(i) are not found in the detailed specification or the drawings. Therefore, the Examiner assumes they are either the order of steps required for the method, or they are a multilevel list. For the purpose of examination, they are interpreted as a multilevel list and not given patentable weight.
Additionally, claims 10 and 14 are objected to because “a prediction CU” should be “the prediction CU” because both claims depend from claim 1, which already has “a prediction CU.”
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,575,023. Although the claims at issue are not identical, they are not patentably distinct from each other because a plurality of discrete prediction modes is patentably indistinct from two prediction modes; selecting one mode from a plurality of discrete prediction modes is also patentably indistinct from selecting one mode from two discrete prediction modes since a plurality encompasses two; and JVET is a method of video coding.

Instant Application 16/753,296
U.S. Patent No. 10,575,023
1. A method of coding 
(a) defining a coding unit (CU) within a coding area of a video frame having CU x and CU y coordinates; 

(b) defining a main reference pixel within said coding area having main x and main y coordinates associated with said main reference pixel; 

(c) defining a side reference pixel within said coding area having side x and side y coordinates associated with said side reference pixel; 

(d) defining a set of prediction modes; 

(e) identifying a plurality of discrete prediction modes within of said set of prediction modes, where said plurality of discrete prediction modes is a subset of said set of prediction modes; 

(f) selecting a prediction mode from said set of prediction modes wherein said selected prediction mode is included within said plurality of discrete prediction modes; and 

(q) generating a prediction CU for said coding unit based at least in part on a combination of said main reference pixel and said side reference pixel; 

(h) wherein said prediction CU for said coding unit is coded in the same manner for each of said two plurality of discrete prediction modes; and 

(i) wherein each of said two plurality of discrete prediction modes is differentiated based at least in part on a prediction direction.


1. A method of coding JVET video, comprising: 
defining a coding unit (CU) within a coding area of a video frame having CU x and CU y coordinates; 

defining a main reference pixel within said coding area having main x and main y coordinates associated with said main reference; 

defining a side reference pixel within said coding area having side x and side y coordinates associated with said side reference; 

defining a set of prediction modes; 

identifying two discrete prediction modes within said set of prediction modes; 




selecting a prediction mode from said set of prediction modes; and 




generating a prediction CU for said coding unit based at least in part on a combination of said main reference pixel and said side reference pixel; 

wherein said prediction CU for said coding unit is coded in the same manner for each of said two discrete prediction modes; and 

wherein each of said two discrete prediction modes is differentiated based at least in part on a prediction direction.

2. The method of coding 
2. The method of coding JVET video of claim 1 wherein said prediction direction is based upon one or more characteristics of said coding unit.
3. The method of coding 

3. The method of coding JVET video of claim 2 wherein said prediction CU is entropy coded.
4. The method of coding 

4. The method of coding JVET video of claim 2 wherein said prediction direction is based at least in part on a width of said coding unit.

5. The method of coding 

5. The method of coding JVET video of claim 4 wherein said prediction direction is based at least in part on a height of said coding unit.

6. The method of coding 
6. The method of coding JVET video of claim 2 wherein said prediction direction is based at least in part on a height of said coding unit.
7. The method of coding 
7. The method of coding JVET video of claim 6 wherein said prediction direction is based at least in part on a width of said coding unit.
8. The method of coding 
8. The method of coding JVET video of claim 1 wherein said prediction modes include modes of integer values between 0 and 66.
9. The method of coding plurality of discrete prediction modes are mode 2 and mode 66.
9. The method of coding JVET video of claim 1 wherein said two discrete prediction modes are mode 2 and mode 66.

10. The method of coding 
10. The method of coding JVET video of claim 9 wherein coding associated with prediction mode 2 comprises: determining a main weight value associated with said main reference pixel; determining a side weight value associated with said side reference pixel; and generating a prediction CU for said coding unit based at least in part on a combination of said main reference pixel combined with said main weight value and said side reference pixel combined with said side weight value.
11. The method of coding 
11. The method of coding JVET video of claim 10 wherein said main weight value is based at least in part on a distance between said coding area and said main reference pixel and said side weight value is based at least in part on a distance between said coding area and said side reference pixel.

12. The method of coding 

12. The method of coding JVET video of claim 11 wherein said main reference pixel is located above said coding area.

13. The method of coding 

13. The method of coding JVET video of claim 12 wherein said prediction CU is entropy coded.

14. The method of coding 

14. The method of coding JVET video of claim 9 wherein coding associated with prediction mode 66 comprises: determining a main weight value associated with said main reference pixel; determining a side weight value associated with said side reference pixel; and generating a prediction CU for said coding unit based at least in part on a combination of said main reference pixel combined with said main weight value and said side reference pixel combined with said side weight value.

15. The method of coding 

15. The method of coding JVET video of claim 14 wherein said main weight value is based at least in part on a distance between said coding area and said main reference pixel and said side weight value is based at least in part on a distance between said coding area and said side reference pixel.

16. The method of coding 
16. The method of coding JVET video of claim 15 wherein said main reference pixel is located left of said coding area.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) as a whole a method of generating a prediction coding unit. The limitations of generating a prediction coding unit is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim only recites defining, identifying, and selecting as additional elements, with no additional computer components whatsoever. Accordingly, thee additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the lack of additional elements of using a processor to perform the steps cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in the same manner.” It is unclear what “manner” is intended. Based on the claim language, it is not even clear whether intra or inter prediction mode is intended. It is also unclear how the elements are combined with the limitation “based at least in part on a combination of said main reference pixel and said side reference pixel.” It is also unclear what is meant by “wherein each of said plurality of discrete prediction modes is differentiated based at least in part on a prediction direction”, since the specification states that modes 2 and 66 share the same direction, and therefore, are not “differentiated.” See ¶00113.
Claim 2 recites “one or more characteristics of said coding unit”, however, characteristics are not defined or described in the specification. Therefore, the claim is indefinite. For the purpose of examination, it is interpreted as any characteristic.
Claims 4 and 5 recite “prediction direction is based at least in part on a width of said coding unit” and “prediction direction is based at least in part on a height of said coding unit,” respectively. It is unclear whether the prediction direction is based at least in part on a height, or whether the prediction mode which already has a known direction, is selected based on the height. For the purpose of examination, it is interpreted as the prediction mode is selected based at least in part on a height. Same analysis for claim 5.
”Claim 8 recites “said prediction modes” however, there is no antecedent basis for the term. There is a prediction mode, a set of prediction modes, and a plurality of discrete prediction modes, however, no “said prediction modes.” It is unclear which prediction modes are intended. Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye, et al., (U.S. Patent Application Publication No. 2017/0251213 A1), [hereinafter Ye].
Regarding claim 1, Ye discloses a method of coding video (method for video coding; Abstract), the method comprising:
(a) defining a coding unit (CU) within a coding area of a video frame having CU x and CU y coordinates (a vertical direction (V), indicating that suitable samples can be located adjacent to an upper side of the current block, and a horizontal direction (H), indicating that suitable samples can be located adjacent to a left side of the current block; 0061); 
(b) defining a main reference pixel (V; 0082) within said coding area having main x and main y coordinates associated with said main reference pixel (FIG. 8 shows a diagram illustrating an example arrangement of intra weight coefficients applicable to various portions of a block 810 in association with various distances to samples of neighboring pixels along a direction of reference 820 of an example intra prediction mode; 0092); 
(c) defining a side reference pixel (H; 0082) within said coding area having side x and side y coordinates associated with said side reference pixel (FIG. 8 and 0092); 
(d) defining a set of prediction modes (intra prediction modes; FIG. 4C); 
(e) identifying a plurality of discrete prediction modes (FIG. 6 shows a block 610 and two representative directions 622 and 624 and Fig. 6) of said set of prediction modes, where said plurality of discrete prediction modes is a subset of said set of prediction modes (FIG. 5C shows a diagram illustrating an exemplary set of available intra prediction modes for an intra-inter prediction; 0079 and Fig. 5C); 
(f) selecting a prediction mode from said set of prediction modes wherein said selected prediction mode is included within said plurality of discrete prediction modes (The closest one of the representative directions 622 and 624 to a direction of reference of the intra prediction mode is identified as the identified representative direction; 0082); and 
(g) generating a prediction CU for said coding unit based at least in part on a combination of said main reference pixel and said side reference pixel (if a direction of reference of an intra prediction mode is about the same distance to both representative directions 622 and 624, such as the direction (V−k), such direction may be defined as to be closer to the direction to its clockwise rotation or counterclockwise rotation, or both such that the intra weight coefficients would be the average [i.e., combination] of both schemes [i.e., V and H]; 0085); 
(h) wherein said prediction CU for said coding unit is coded in the same manner for each of said plurality of discrete prediction modes (intra prediction is a same manner; 0082); and 
(i) wherein each of said plurality of discrete prediction modes is differentiated based at least in part on a prediction direction (Representative direction 622 corresponds to the vertical direction (V) among the available intra prediction modes, and representative direction 624 corresponds to the horizontal direction (H) among the available intra prediction modes; 0082).

Regarding claim 2, Ye discloses all the limitations of claim 1 as discussed above. Ye also discloses wherein said prediction direction is based upon one or more characteristics of said coding unit (Moreover, a block 510 may have a width [i.e., characteristic] WIDTH.sub.510 and a height HEIGHT.sub.510. When the width WIDTH.sub.510 of the block 510 is greater than the height HEIGHT.sub.510 of the block 510, the available intra prediction modes for coding the block 510 using the intra-inter prediction may excludes a portion of the angular prediction modes that have directions corresponding to a counterclockwise rotation to the horizontal direction (H); 0077).
Regarding claim 4, Ye discloses all the limitations of claim 2 as discussed above. Ye also discloses wherein said prediction direction is based at least in part on a width of said coding unit (Moreover, a block 510 may have a width [i.e., characteristic] WIDTH.sub.510 and a height HEIGHT.sub.510. When the width WIDTH.sub.510 of the block 510 is greater than the height HEIGHT.sub.510 of the block 510, the available intra prediction modes for coding the block 510 using the intra-inter prediction may excludes a portion of the angular prediction modes that have directions corresponding to a counterclockwise rotation to the horizontal direction (H); 0077).
Regarding claim 5, Ye discloses all the limitations of claim 4 as discussed above. Ye also discloses wherein said prediction direction is based at least in part on a height of said coding unit (Moreover, a block 510 may have a width [i.e., characteristic] WIDTH.sub.510 and a height HEIGHT.sub.510. When the width WIDTH.sub.510 of the block 510 is greater than the height HEIGHT.sub.510 of the block 510, the available intra prediction modes for coding the block 510 using the intra-inter prediction may excludes a portion of the angular prediction modes that have directions corresponding to a counterclockwise rotation to the horizontal direction (H); 0077).
Regarding claim 6, Ye discloses all the limitations of claim 2 as discussed above. Ye also discloses wherein said prediction direction is based at least in part on a height of said coding unit (Moreover, a block 510 may have a width [i.e., characteristic] WIDTH.sub.510 and a height HEIGHT.sub.510. When the width WIDTH.sub.510 of the block 510 is greater than the height HEIGHT.sub.510 of the block 510, the available intra prediction modes for coding the block 510 using the intra-inter prediction may excludes a portion of the angular prediction modes that have directions corresponding to a counterclockwise rotation to the horizontal direction (H); 0077).
Regarding claim 7, Ye discloses all the limitations of claim 6 as discussed above. Ye also discloses wherein said prediction direction is based at least in part on a width of said coding unit (Moreover, a block 510 may have a width [i.e., characteristic] WIDTH.sub.510 and a height HEIGHT.sub.510. When the width WIDTH.sub.510 of the block 510 is greater than the height HEIGHT.sub.510 of the block 510, the available intra prediction modes for coding the block 510 using the intra-inter prediction may excludes a portion of the angular prediction modes that have directions corresponding to a counterclockwise rotation to the horizontal direction (H); 0077).
Regarding claim 8, Ye discloses all the limitations of claim 1 as discussed above. Ye also discloses wherein said prediction modes include modes of integer values between 0 and 66 (the intra prediction may use 67 intra prediction modes; 0064).
Regarding claim 9, Ye discloses all the limitations of claim 1 as discussed above. Ye also teaches wherein said plurality of discrete prediction modes are mode 2 and mode 66 (V+K and H+K Fig. 4C and the intra-inter prediction may use 67 intra prediction modes, including 65 angular prediction modes and 2 non-angular prediction modes as described in the reference software named Joint Exploration Model (JEM) for the Joint Video Exploration Team (WET) group; [i.e., V+K position = 66 and H+K position = 2]; 0070).
Regarding claim 10, Ye discloses all the limitations of claim 9 as discussed above. Ye also teaches wherein coding associated with prediction mode 2 ([i.e., V+K position = 66 and H+K position = 2]; 0070) comprises: determining a main weight value associated with said main reference pixel; determining a side weight value associated with said side reference pixel; and generating a prediction CU for said coding unit based at least in part on a combination of said main reference pixel combined with said main weight value and said side reference pixel combined with said side weight value (FIG. 6 shows a diagram illustrating an example arrangement of intra weight coefficients applicable to various portions of a block in association with different directions of reference of various intra prediction modes according to an embodiment of the disclosure and Moreover, if a direction of reference of an intra prediction mode is about the same distance to both representative directions 622 and 624, such as the direction (V−k), such direction may be defined as to be closer to the direction to its clockwise rotation or counterclockwise rotation, or both such that the intra weight coefficients would be the average of both schemes; 0085).
Regarding claim 11, Ye teaches all the limitations of claim 10 as discussed above. Ye also teaches wherein said main weight value is based at least in part on a distance between said coding area and said main reference pixel and said side weight value is based at least in part on a distance between said coding area and said side reference pixel  (FIG. 6 shows a diagram illustrating an example arrangement of intra weight coefficients applicable to various portions of a block in association with different directions of reference of various intra prediction modes according to an embodiment of the disclosure and Moreover, if a direction of reference of an intra prediction mode is about the same distance to both representative directions 622 and 624, such as the direction (V−k), such direction may be defined as to be closer to the direction to its clockwise rotation or counterclockwise rotation, or both such that the intra weight coefficients would be the average of both schemes; 0085).
Regarding claim 12, Ye teaches all the limitations of claim 11 as discussed above. Ye also teaches wherein said main reference pixel is located above said coding area (An intra predictor of the block 810 may be generated based on the direction of reference 820 and the samples of neighboring pixels 830; 0092 and Fig. 8 showing vertical row of pixels above and Fig. 4C showing mode 2 as V+K).
Regarding claim 14, Ye teaches all the limitations of claim 9 as discussed above. Ye also teaches wherein coding associated with prediction mode 66 ([i.e., V+K position = 66 and H+K position = 2]; 0070) comprises: determining a main weight value associated with said main reference pixel (above; element 830 of Fig. 8); determining a side weight value associated with said side reference pixel; and generating a prediction CU for said coding unit based at least in part on a combination of said main reference pixel combined with said main weight value and said side reference pixel (left side of Fig. 8, element 830) combined with said side weight value (FIG. 6 shows a diagram illustrating an example arrangement of intra weight coefficients applicable to various portions of a block in association with different directions of reference of various intra prediction modes according to an embodiment of the disclosure and Moreover, if a direction of reference of an intra prediction mode is about the same distance to both representative directions 622 and 624, such as the direction (V−k), such direction may be defined as to be closer to the direction to its clockwise rotation or counterclockwise rotation, or both such that the intra weight coefficients would be the average [i.e., combination] of both schemes [V and H]; 0085).
Regarding claim 15, Ye teaches all the limitations of claim 14 as discussed above. Ye also teaches 15. The method of coding video of claim 14 wherein said main weight value is based at least in part on a distance between said coding area and said main reference pixel and said side weight value is based at least in part on a distance between said coding area and said side reference pixel (Moreover, if a direction of reference of an intra prediction mode is about the same distance to both representative directions 622 and 624, such as the direction (V−k), such direction may be defined as to be closer to the direction to its clockwise rotation or counterclockwise rotation, or both such that the intra weight coefficients would be the average [i.e., combination] of both schemes [V and H]; 0085).
Regarding claim 16, Ye teaches all the limitations of claim 15 as discussed above. Ye also teaches wherein said main reference pixel is located left of said coding area (Fig. 8, horizontal column to left of coding block and Fig. 4C showing intra prediction mode 66 as (H+K)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, as applied to claims 1 and 2 above, and further in view of Lee, (U.S. Patent Application Publication No. 2019/0313113 A1), [hereinafter Lee].

Regarding claim 3, Ye discloses all the limitations of claim 2 as discussed above. However, Ye does not explicitly disclose wherein said prediction CU is entropy coded.
Lee suggests wherein said prediction CU is entropy coded (an entropy encoding technique of assigning a short code to a value with a high appearance frequency and assigning a long code to a value with a low appearance frequency; 0003).
Therefore, it would have been obvious at the time the invention was filed to incorporate the coding method of Ye with the entropy coding suggested by Lee. The motivation would be to assig a short code to a value with a high appearance frequency and assign a long code to a value with a low appearance frequency to improve coding efficiency. Lee at 0003.
 Regarding claim 13, Ye teaches all the limitations of claim 12 as discussed above. However, Ye does not explicitly disclose wherein said prediction CU is entropy coded.
Lee suggests wherein said prediction CU is entropy coded (an entropy encoding technique of assigning a short code to a value with a high appearance frequency and assigning a long code to a value with a low appearance frequency; 0003).
Therefore, it would have been obvious at the time the invention was filed to incorporate the coding method of Ye with the entropy coding suggested by Lee. The motivation would be to assig a short code to a value with a high appearance frequency and assign a long code to a value with a low appearance frequency to improve coding efficiency. Lee at 0003.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487